SCOTT, J.,
dissenting:
I must respectfully dissent from the majority’s opinion because it extends the one-year professional services statute of limitations set forth in KRS 413.245 to acts of common theft at the expense of Kentucky citizens. Given that Appellee Austin provided only nominal services to Appellants, and considering the limited extent and non-legal nature of those services, I believe the five-year limitation of KRS 418.120 should apply to Appellants’ claims against Austin. He served as nothing more than a conduit for the transfer of clients from Moore, the Kentucky class action suit, to Stevens, the Alabama class action suit.
For the one-year professional services limitation to apply, Appellants’ claims must “aris[e] out of any act or omission in rendering, or failing to render, professional services.” KRS 413.245. KRS 413.243 defines professional services as those “required to be licensed, administered and regulated as professions in the Commonwealth.” I agree with the majority that the practice of law is a professional service as defined by KRS 413.243. However, I disagree with the majority’s conclusion that Appellant’s claims in this case “clearly arise” from the rendering of professional services.
Although the majority concludes that Appellants’ claims arise from professional services, it never asks exactly what professional services Austin rendered. The mere fact that Austin is an attorney does not automatically mean that any time he handles money he is performing a professional service. He still must perform some underlying legal service to fall under the ambit of KRS 413.245.
In determining whether a particular act or service is professional in nature, the court should look past the simple fact that the defendant is licensed in a regulated profession and appraise the nature of the act or service rendered and the circumstances under which it was performed. See Churchill v. Columbus Community Hosp., Inc., 285 Neb. 759, 830 N.W.2d 53, 59 (2013). Doing so in the present case reveals that Austin’s actions were not professional services.
First, considering the circumstances under which Austin acted, Austin’s brief admits, “Mr. Austin understood that Appellants’ cases had already been worked up and settled, and that his role was to effectuate the settlement and disburse proceeds.” Essentially, Austin’s role was to facilitate the transfer of Kentucky clients from the Moore suit into the Stevens settlement from Alabama. As stated by the majority, the Alabama attorneys of Lang-ston and Beasley Allen reached a settlement in the Stevens case, collected the settlement funds, and sent the funds to Austin for the purpose of disbursement to Kentucky clients. Austin’s role was not to render legal services in this particular instance, that work had already been done by the attorneys in Alabama; he was only to handle the disbursement of funds to which Appellants were already legally entitled. Under these circumstances, Austin’s actions should not be protected by a statute of limitations that applies to professional services. KRS 413.245.
Next, considering the nature of the services rendered by Austin, the majority ad*741mits, Austin’s representation of Appellants was only “nominal.” It is difficult to glean from the majority’s Opinion how Austin “represented” Appellants in this instance. The services performed by Austin — the disbursements of funds — were limited and non-legal in nature. Moreover, the activities performed by Austin were not even attendant to any legal services previously rendered. He simply received a wire transfer and wrote checks distributing funds he played no part in earning. The action of disbursing money alone cannot be considered a professional service; otherwise, this Court would be forced to apply the one-year limitation of KRS 413.245 to occupations such as bank tellers.
KRS 413.245 protects doctors, lawyers, and engineers with a shortened statute of limitations for claims arising from the rendering of professional services. Going beyond the simple fact that Austin was a licensed attorney when he misappropriated settlement funds and more thoroughly considering the nature of his services and the circumstances under which they were performed, I believe that Austin’s actions cannot be considered professional services. Therefore, I cannot agree with the majority that Appellant’s claims against Austin are time-barred by KRS 413.245, and I would find the claims properly fall under the five-year limitation of KRS 413.120. Thus, I respectfully dissent.
NOBLE, J., joins.